UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2012 Date of reporting period:09/30/2012 Item 1. Report to Stockholders. Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid All Cap Fund Annual Report September 30, 2012 Intrepid Capital Fund Mark F. Travis, President/C.E.O. October 2, 2012 Dear Fellow Shareholders, “The power of holding two contradictory beliefs in one’s mind simultaneously, and accepting both of them… To tell deliberate lies while genuinely believing in them, to forget any fact that has become inconvenient and then, when it becomes necessary again, to draw it back from oblivion for just as long as it is needed, to deny the existence of objective reality and all the while take account of the reality which one denies” —Doublethink – George Orwell “1984” We are living in strange times; where up is down and down is up.Poverty is growing, incomes are falling, the economy’s growth is slowing to a snail’s pace, joblessness is growing in more than half the country, and the President is talking to us in Orwellian “doublethink” (see definition above).The Obama campaign tag line is “Forward.”Well, I sure would hate to see backward!The level of employment in this country in January of 2009 was roughly 133 million; today it is no greater.In fact, in August of 2012, more people went onto food stamps (175,000) than found a private sector job (96,000).The Obama campaign uses the counterfactual arguments that the economy would have been much worse without the massive stimulus, or that the administration’s decisive action “saved” GM, etc. etc.The perennial favorite is that everything is George W. Bush’s fault – a valid argument to a point, but not four years later. To add to the toxic financial brew, Ben Bernanke announced a third round of quantitative easing (QE3), which caused a spike in financial assets.Early in his career, he was given the moniker “Helicopter Ben” when he publically stated that the Fed could print money and drop it from a helicopter if conditions were dire enough.With the Fed’s recent decision to print money and expand its balance sheet indefinitely (leading many to refer to QE3 as “QEternity”), I have christened him “Buzz Lightyear” from the animated classic, Toy Story.In this movie, Buzz, a plastic toy with wings, jumps out of a window with his wings extended, shouting “to infinity and beyond” right before landing in the shrubs below the window. The “free” interest rate Mr. Bernanke is offering to the market is doing two things that I view negatively.First, short-term interest rates in theory represent the price, or opportunity cost, of borrowing money and should be set by the market.The suppression of this rate over time contributes to a misallocation of capital, as everything looks viable from an investment standpoint (e.g. Tech Bubble, Housing Crash) when borrowed capital is virtually free.Second, this low-cost borrowing enables our government’s financial profligacy to continue unchecked.When – not if – the Fed has to shrink its balance sheet and short-term rates rise, the Federal government’s budgetary problems will explode like those of Greece, Spain, and Portugal (see “What We Pay” chart below). What We pay… Net Interest Net Interest Rate % Expense/Total Receipts % 1940s 1950s 1960s 1970s 1980s 1990s 2000s 10 2012e and would pay if… 2012 @ 3% 13 2012 @ 4% 18 2012 @ 5% 22 2012 @ 6% 26 Source: Office of Management and Budget 2 Intrepid Capital Fund On a more positive note, I am pleased to announce the Intrepid Capital Fund (the “Fund”) completed its fiscal year end on September 30, 2012 with a total return of 18.63% for the trailing year versus the S&P 500 and the B of A Merrill Lynch High Yield Master II of 30.20% and 18.94%, respectively, for the same time period.The Fund’s calendar year-to-date return is 10.59% and it rose 5.69% in the third quarter compared to the increases of 6.35% and 4.64% for the S&P 500 and the B of A Merrill Lynch High Yield Master II, respectively, for the quarter. Once again, the Intrepid Capital Fund received an overall 5-Star Morningstar Rating, the highest rating for risk-adjusted returns, out of 771 Moderate Allocation funds for the period ending September 30, 2012 (derived from a weighted average of the fund’s three- and five year risk-adjusted return measure).We are also pleased to report that for the period ending September 30, 2012, Morningstar ranked the Intrepid Capital Fund in the top 44%, 10%, and 1% out of 894, 771, and 670 Moderate Allocation funds for the one-, three-, and five-year periods, respectively, based on total returns. The top 5 contributors to the Fund’s return over the last year were: CSG Systems International (ticker: CSGS), CoreLogic (ticker: CLGX), Oshkosh (ticker: OSK), Regis (ticker: RGS), and Aspen Insurance (ticker: AHL).In comparison, the bottom five detractors were: Dell (ticker: DELL), ManTech (ticker: MANT), Bill Barrett (ticker: BBG), Newmont Mining (ticker: NEM), and Tellabs (ticker: TLAB). As of September 30, 2012, the allocation of the Fund was 59.8% in equities, 22.6% in corporate debt, and 17.6% in cash.The Intrepid Capital Fund is the most flexible product that we offer.The Fund can invest in stocks of any market capitalization and debt of any credit quality.Historically, the firm has focused on less popular corners of the capital markets, which include small cap stocks and high yield bonds.Despite the Fund’s allocation to these “riskier” asset classes, the Fund has exhibited no more volatility than peer fund averages over time as measured by the fund’s three year annualized standard deviation of 11.0 versus the Fund Peer Average annualized standard deviation of 8.6 (consisting of 620 funds per Bloomberg’s Balanced Classification).Many of these peer funds in the Bloomberg Balanced group invest exclusively in large cap stocks and investment grade and government bonds.We attribute our risk control to our cash flexibility as well as our preference for basic, boring businesses with predictable cash flow streams and below-investment-grade debt with better credit quality and shorter duration. Shareholders occasionally ask about the overlap across our products.Nearly all of the Intrepid Capital Fund’s ideas are sourced from our other strategies (Berkshire Hathaway, Newmont Mining, and Royal Gold are current exceptions), the All Cap Fund, Small Cap Fund, and Income Fund. The Fund is blessed because it has the broadest contribution of ideas from our investment team, but our other funds also benefit from analytical synergies.We are fortunate that many high yield issuers are small cap companies.Since we consider the entire capital structure when we analyze a company, ideas that first pique our interest from a credit perspective may become an equity holding, and vice versa.For example, in 2007 we first bought the bonds of Rent-A-Center, which had a maturity under 3 years but were paying a 10% yield at the time—several hundred basis points in excess of the high yield index.Within a month, we bought Rent-A-Center’s stock after a temporary drop in price, and we also bought the equity of competitor Aaron’s.All of these investments were fruitful for the Fund, and we have owned both stocks more than once. In a few cases, the Fund owns the stock and bonds of the same company simultaneously, such as is currently the case with Speedway Motorsports (ticker: TRK), FTI Consulting (ticker: FCN), Cott Beverage (ticker: COT), Bio-Rad Labs (ticker: BIO), and Bill Barrett (ticker: BBG).None of these individual companies’ securities represent more than 5% of assets on a combined basis.Half of the bond names in the Intrepid Capital Fund at the end of the third quarter have also been equity holdings at some point in the past.We hope it’s clear that we derive maximum benefit from our analytical resources through sharing ideas across products. The markets have delivered above-average returns over the last three years.Through September 30, 2012, the S&P 500 has a three-year annualized return of 13.20% and the Bank of America Merrill Lynch High Yield Master II index posted a return of 12.62% over the same time period.These strong returns have made it harder to find investment candidates that meet our criteria, although our sizable cash balance will allow us to act quickly when the analyst team at Intrepid Capital detects a disconnect between price and value. 3 Intrepid Capital Fund Thank you for entrusting your hard earned capital to us.It is not a position we take lightly.With the exception of Berkshire Hathaway shares that I have held for years, all of my immediate family’s investment and retirement accounts are invested in the Intrepid Capital portfolios. Best regards, Mark F. Travis President Intrepid Capital Fund Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Bank of America/Merrill Lynch High Yield Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks. US OE Moderate Allocation is a group of moderate allocation funds that seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds, and cash. These funds tend to hold larger positions in stocks than conservative-allocation funds. These funds typically have 50% to 70% of assets in equities and the remainder in fixed income and cash.The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies n the Russell 3000 Index, as ranked by market capitalization. You cannot invest directly in an index. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration.Market Cap is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share.Cash Flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income.Basis Point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument.Standard deviation is a statistical measure of the historical volatility of a mutual fund or portfolio, usually computed using 36 monthly returns. ©2012 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. Morningstar Rankings represent a fund’s total-return percentile rank relative to all funds that have the same Morningstar Category. The highest percentile rank is 1 and the lowest is 100. It is based on Morningstar total return, which includes both income and capital gains or losses and is not adjusted for sales charges or redemption fees. Morningstar ranked the Intrepid Capital Fund in the top 44%, 10% and 1% out of 894, 771, and 670 Moderate Allocation funds for the one- , three- and five-year periods ending 9/30/12, respectively. The Intrepid Capital Fund was rated 5-Stars and 5-Stars against the following numbers of U.S. domiciled Moderate Allocation funds over the following time periods: 771 and 670 funds in the last three- and five-years, respectively. The Overall Morningstar Rating™ for a fund is derived from a weighted average of the fund’s three- and five-year Morningstar Rating™ metrics, which are based on risk-adjusted return performance. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating (based on a Morningstar risk-adjusted return measure that accounts for variation in a fund’s monthly performance, including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 4 Intrepid Small Cap Fund Jayme Wiggins, Small Cap Fund Portfolio Manager October 1, 2012 Dear Fellow Shareholders, Like many others in this business, we often bring our work home with us.Intrepid Capital is the largest institutional shareholder of WWE.Much to my wife’s chagrin, I now watch wrestling on TV.While I was viewing an episode of Monday Night RAW a few weeks ago, the intro music for the wrestler “Ryback” began to blare.“Feed. Me. More.Feed. Me. More…”According to Wikipedia, Ryan Reeves was nicknamed “Silverback” as a teenager after a childhood friend joked that he resembled a silverback gorilla.I concur.The muscled 6’3”, 291 pounder’s signature move is performing a fireman carry and backwards body slam on two men at the same time.Rather than watching Ryback destroy his opponent, I began to daydream.As the fans chanted, “Feed. Me. More,” I thought of the investing masses pleading for more quantitative easing (QE) from the Fed later that week.“Feed. Me. More.”Instead of Ryback lifting 400 pounds onto his shoulders, I saw Ben Bernanke, a modern-day Atlas, hoisting stock markets to all-time highs.“Feed. Me. More.”The crowd goes wild!I know how this scene ends: a face plant into the mat. For the quarter ending September 30, 2012, the Intrepid Small Cap Fund (the “Fund”) returned 4.15% versus a 5.25% gain for the Russell 2000 Index.Year-to-date, the Fund is up 7.26% compared to 14.23% for the Russell 2000.Lastly, for the Fund’s fiscal year ending September 30, 2012, the Fund rose 16.76% versus a 31.91% gain for the Russell benchmark.Stocks have run up again despite a barrage of negative economic signals and the fast-approaching fiscal cliff.We have taken advantage of the market’s strength to sell holdings that have crossed our fair value estimates.At quarter end, cash was 49.4% of Fund assets.Cash has accounted for the majority of the Fund’s underperformance versus the benchmark.Our high cash position reflects our opinion that small cap discounts are very difficult to find today.How could we be wrong?Here are three possible explanations.Our portfolio positioning may be incorrect if: 1) Debt doesn’t matter anymore.When borrowing costs are zero, there is no difference between one dollar of debt and infinity dollars of debt. 2) Profit margins are at a “permanently high plateau.”Earnings multiples for large caps aren’t that high today (small caps are a different story), so if the current record level of profitability is sustainable, the broader market may be fairly valued. 3) The risk premium for owning equities has shrunk permanently.High grade fixed income investors can reach out and touch the lower bound for bond yields, and they realize there is scant upside.If investors are now willing to accept a 7% long-run nominal return for stocks instead of 10%, then they are willing to pay a much higher price for the same earnings. In our opinion, a defensive stance is warranted today.At least two of the theories listed above would be debunked if interest rates were at normal levels.Debt matters, margins mean-revert, and stocks only seem safe until they go down.We don’t stretch our valuations in order to stay invested or generate portfolio activity.As a result, the Fund’s cash has grown significantly over the past two years. Any fund with the words “Small Cap” in its name must have an investment objective to normally invest 80% of the Fund’s assets in small capitalization companies.Funds that invest in small caps but do not have Small Cap in their title are exempt from this rule.The Intrepid Small Cap Fund has not met the 80% objective for the past two years because we have not found enough undervalued small caps to fill the portfolio.Funds like ours are permitted to take a “temporary defensive position” and hold more than 20% cash in response to “adverse market or economic conditions.”Please review our prospectus for this disclosure.From our perspective, an adverse market is not when stocks are falling sharply but when they have risen beyond what normalized earnings can justify. We are not your typical investment manager and this is not your typical small cap fund.We hope you, as a Fund shareholder, feel that we have appropriately communicated our stance on holding cash.The Intrepid Small Cap Fund has usually held more cash than peer funds.The chart below shows monthly values of the Fund’s cash versus the Russell 2000 over the last 5 years.The Fund held substantial amounts of cash from its October 2005 inception through the fall of 2008.The market’s crash created many undervalued opportunities, and the Fund was fully invested for a brief period in 2009.Cash stayed below the 20% mark until the QE2-inspired rally in the fourth quarter of 2010. 5 Intrepid Small Cap Fund Russell 2000 data was sourced from Bloomberg.Values were recorded on the 15th of each month. We do not know when the Fund will be 80% invested again, since it depends on the external opportunity set.We approached the 20% cash level last August, but the market quickly resumed an upward path.Our cash is not a market call, but it is a byproduct of how many undervalued businesses we discover through our bottom-up analysis.While the Fund could become more invested without a change in market levels, we think that small caps will need to experience a selloff before we find enough ideas to reduce cash meaningfully. At some point, regulators may decide that we cannot include Small Cap in our fund name because of our willingness to hold substantial amounts of cash when opportunities are scarce.If we eventually have to change the Fund’s name, so be it.There are some things we will not compromise on.We will not change our small cap investment approach, which is the same absolute return-driven philosophy that we have practiced since the inception of Intrepid’s Small Cap separate account strategy in 1998. During the third quarter, the Fund’s largest contributors were CSG Systems (ticker: CSGS), Bill Barrett (ticker: BBG), and Pan American Silver (ticker: PAAS), which collectively added 1.71% to the Fund’s return.CSG may have benefited from reduced fears of customer losses, as management has expressed considerable optimism about its key relationships.CSG, which had long been one of the Fund’s largest positions, was significantly reduced as it neared fair value.Bill Barrett and Pan American had been portfolio underperformers until this quarter.As commodity names, they participated in the QE hype of the third quarter.Even after the recent run up, we believe that Bill Barrett’s stock price has not caught up to the improved sentiment toward natural gas.Pan American was purchased as a QE-hedge.It is an imperfect hedge, since inflation also affects the cost structure of precious metals miners.Nonetheless, it offers us some protection. The only holding that adversely affected the Fund’s performance by more than 10 basis points in the third quarter was Ingram Micro (ticker: IM), which cost the Fund 17 basis points.Ingram is the world’s largest distributor of technology products.At the beginning of the quarter, Ingram announced the acquisition of BrightPoint (ticker: CELL), which is a provider of supply chain services to the wireless industry.The acquisition makes strategic sense.We suspect that investors were not happy with the large premium offered to BrightPoint shareholders, but the offer price was only 12x BrightPoint’s five year average free cash flow.Ingram is a market leader that has consistently generated cash, and it is trading below tangible book value today.We doubled our share ownership in Q3. For the full fiscal year ending September 30, 2012, the three top contributors to performance were CSG Systems, CoreLogic (ticker: CLGX), and Convergys (ticker: CVG).The largest portfolio losers were Bill Barrett, ManTech (ticker: MANT), and Tellabs (ticker: TLAB). We only purchased one new holding in Q3: Big Lots (ticker: BIG).Big Lots is the nation’s largest broadline closeout retailer.A majority of shoppers visit Big Lots to look for steep discounts in a “treasure hunt” environment, but 30% of the company’s merchandise is consumables.The stock plummeted after second quarter earnings, which were impacted by poor merchandising decisions.Although the company is exposed to consumer spending, Big Lots’ value-orientation and 6 Intrepid Small Cap Fund consumables mix helped sustain the company during the last recession.We bought the stock at a multiple of approximately 6x operating income (EBIT). In addition to the Big Lots purchase, we significantly increased our positions in FTI Consulting (ticker: FCN) and Global Payments (ticker: GPN).FTI’s shares fell to a multi-year low after second quarter earnings.In our opinion, the company should perform above-average in a hairy economy due to FTI’s leading restructuring practice and its consulting on high-profile litigation.Global Payments is a major payments processor that helps small and medium-sized merchants process electronic transactions.The firm experienced a security breach earlier this year, but the damage appears limited.Global Payments has recurring revenue and competes in an attractive industry.We have owned other payments names like Total Systems Services (ticker: TSS), and we continue to explore undervalued opportunities in this space. We exited several positions that reached valuation in the past three months, including Computer Sciences (ticker: CSC), Convergys (ticker: CVG), ICON plc (ticker: ICLR), and Regis (ticker: RGS).We also sold Tellabs (ticker: TLAB).Tellabs’ fundamentals have deteriorated over time, but we were comforted by the cash-rich balance sheet.After Tellabs’ CEO died of pancreatic cancer this quarter, we thought the new leaders might chart a different strategic direction for the company.This does not appear to be in the cards, and we lacked confidence that management would deploy the company’s cash in an intelligent fashion.We sold Tellabs at a loss.We significantly reduced our Teleflex (ticker: TFX) holding as the stock neared intrinsic value.Lastly, we sold almost our entire Federated Investors (ticker: FII) stake.Although the money market industry experienced a small victory in late August when the SEC lacked the votes to push through more reform, financial authorities are hell-bent on altering the industry structure.The regulatory uncertainty was too substantial for us to maintain our position in light of the stock’s appreciation year-to-date. Regardless of the market’s direction, we will continue to implement the Intrepid Capital investment process to uncover overlooked opportunities.While much of the investing world treats performance like an NFL game measured in quarters, we view investing as a marathon of emotional discipline encompassing years of investment returns in favorable and unfavorable climates.We look forward to the day when Ben Bernanke is not the focal point of investing decisions.As we enter October, our Fed fatigue has never been greater.Store your investment acorns; it could be a cold winter. Thank you for your investment. Sincerely, Jayme Wiggins, CFA Intrepid Small Cap Fund Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. The Advisor believes that current market conditions warrant a defensive position from the requirement to invest at least 80% of its net assets in equity securities of small capitalization companies. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. Companies in the Russell 3000 Index, as ranked by market capitalization. You cannot invest directly in an index. Cash Flow measures the cash generating capability of a company by adding non-cash charges and interest to pretax income.Free Cash Flow measures the cash generating capability of a company by subtracting capital expenditures from cash flow from operations.EBIT is calculated as the company’s Earnings before Interest and Taxes.EV/EBITDAX is the ratio of Enterprise Value to Earnings before Interest, Taxes, Depreciation, Amortization, and Exploration expenses.Enterprise value equals market capitalization plus debt minus cash.Tangible book value is calculated as shareholders’ equity minus intangible assets including goodwill.Basis Point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 7 Intrepid Income Fund Jason Lazarus, Ben Franklin, Income Fund Income Fund Co-Portfolio Manager Co-Portfolio Manager October 5, 2012 Dear Fellow Shareholders, Investors continue to push funds into the high-yield asset class in search for yield.With the Fed pledging to keep short-term rates low for an additional year into 2015 and announcing another round of quantitative easing targeted at deploying $40 billion per month into mortgage-backed securities, high-yield is essentially the only fixed-income asset class offering even a sliver of income.Since most managers are forced to put new cash to work, the current environment seems to be the result of supply and demand imbalances.There is simply too much cash chasing too few bonds.In our conversations with bond dealers, the most common phrase we hear is “there is just so much cash out there.”The high demand has served as a major tailwind for returns this year, while further limiting future potential returns.On September 19, 2012, the yield-to-worst on the Bank of America Merrill Lynch High Yield Master II Index (the “Index”) reached an all-time low of 6.2%. In the quarter ended September 30, 2012, the Index rose 4.64%, while the Intrepid Income Fund (the “Fund”) returned 1.67%.In the Fund’s fiscal year ending on the same date, the Fund returned 7.79%, while the Index rose 18.94%.Our underperformance is primarily due to the Fund’s large cash position, which increased through the quarter as noted in our previous commentary.Additionally, our portfolio is composed of higher-quality, shorter-duration credits that generally underperformed riskier, longer-dated bonds in the risk-on environment. The Fund was a fairly active buyer in the quarter, establishing four new positions and adding to six existing holdings.We increased our position in Energy Partners Ltd 8.25% due 2/15/2018 by 50%, but the remainder of our buying was done to opportunistically top off certain holdings. The largest of our new positions is Ruby Tuesday 7.625% due 5/15/2020.Ruby Tuesday restaurants operate in the highly competitive casual dining industry.The company has seen success in the past, but has struggled recently due to a weakened consumer, coupled with a shift away from the unhealthy bar-and-grill restaurant concept.Several years ago the company fought the shift by redesigning their restaurants and menu away from bar-and-grill, and towards casual dining.Recently they have begun investing heavily in TV advertising, something most of their competitors already do.The capital expenditures required to remodel the stores have been completed, and the increased marketing expenditures can be cut if unsuccessful.The final piece of the puzzle that solidifies our thesis is the company’s strong asset coverage – it owns the buildings and the land of almost half of its 750 company-owned stores and the buildings of 250 others.The company has been paying down debt and should continue to do so with proceeds from sale and leaseback transactions on their owned properties.Our initial purchase of these notes provided an attractive 8.9% yield-to-worst and was a top ten performer for the quarter. A second new position worth highlighting is Thermon Industries 9.500% due 5/1/2017.Thermon is the world’s second largest manufacturer of electric heat tracing equipment, which provides the necessary function of heating pipes and valves of industrial plants and utilities so that the liquids inside do not freeze.New build demand can be very cyclical, but Thermon’s large installed base provides high-margin, recurring maintenance business.The company has been diligent about reducing debt and now has a very manageable capital structure, and we believe management will attempt to buy bonds in the open market.The bonds will likely be called in May 2014, offering us an attractive potential return for short-dated paper. We remarked in our previous letter that we expected several holdings to be called through the summer.Eight holdings were called in part or entirely in the quarter, the largest of which were Amscan Holdings 8.750% due 5/01/2014, Ashtead Capital 9.000% due 8/15/2016, and HSN Inc 11.250% due 8/01/2016.We exited three positions, all of which were opportunistic ideas that increased in price.Early in the quarter we sold our small position in Aspen Insurance variable rate preferred stock.The price of our Computer Sciences Corp 6.5% bonds due 3/15/2018 rose to the point where we believed the yield was unattractive.Lastly, we completely exited our position in Potlatch Corp common stock (ticker: PCH) as it reached our intrinsic value estimate. The two largest contributors to the Fund’s performance in the quarter ended September 30, 2012 were smaller positions in equity securities that both rose more than 20%.The top performer was Potlatch, and the second was the stock of U.K. auto parts and cycling retailer Halfords Group (ticker: HFD LN).Recall that Halfords was one of the largest detractors in the 8 Intrepid Income Fund prior quarter, but we believed that the factors pressuring the stock were transitory and were confident the fundamentals were intact.Smith & Wesson 9.500% due 1/14/2016 was again a top contributor.The largest detractor was our forward contract to sell British Pounds, which was entered to hedge the exposure of the Pound-denominated Halfords position.The position did not have a material effect on the Fund’s net asset value.For the Fund’s fiscal year ended September 30, 2012, the top contributors were the Smith & Wesson notes, PetroQuest Energy 10.000% due 9/01/2017, and Central Garden & Pet 8.250% due 3/01/2018.The largest detractors were WWE common stock (ticker: WWE) and Cott Beverages 8.125% due 9/01/2018.The negative contribution of these two holdings was minimal. At Intrepid, we aren’t creating portfolios that hold hundreds of bonds.That approach is largely based on technical factors such as anticipated flows into the asset class and expected default rates.Managers of these products expect to have defaults but believe gains elsewhere will offset these losses.Our strategy differs significantly.Instead, we carefully select 25-40 individuals holdings that we believe offer the best returns for the risk taken.The primary goal, as with all Intrepid products, is to minimize the risk of permanent capital impairment.The most common type of permanent capital loss occurs in a bankruptcy or restructuring, where various claims to a company’s assets often receive a fraction of what they were owed. We also believe interest rate risk can lead to “permanent” capital loss, but this is a much less common concern among the investment community.The price of a 30-year bond will exhibit extreme volatility with only minor changes in interest rates.In the current environment of near record low rates, even a return to “normalized,” or historical average, rates would trigger a material decline in the price of long-dated bonds.We used quotation marks above with “permanent” because if the investor’s holding period is long enough and the bond is held to maturity, the loss will only be temporary.However, we think many of our investors would agree that they don’t want to wait 30 years to recoup this “temporary” loss. In our quest to limit the risk of permanent loss, we will only invest in securities that we believe offer attractive potential returns for the risk taken.We are not required to invest excess cash as many other managers are.When opportunities are limited, as they are now, our cash position will naturally be higher than normal.Cash and Treasury bills account for about 39% of the Fund’s assets.As we have stated in prior letters, the cash allocation is not an attempt to time the market. While we don’t spend as much time analyzing the market from a 50,000 foot view, there are signs that the current high-yield environment is overheated.Recent flows into the asset class have slowed considerably.Newly issued bonds have terms similar to those seen in the mid- to late-2000’s, with loose covenants and the ability to defer cash interest payments.Further, those pesky collateralized loan obligations (CLOs) and collateralized debt obligations (CDOs) that were the talk of the financial press just four short years ago (and had largely been extinct post-2008) are coming back into vogue as investors continue the yield search outside of traditional asset classes.While it may seem like eons ago to many investors, the credit crisis is still fresh in our minds, and we will continue to manage your capital with a keen focus on minimizing downside risk. Thank you for your investment. Sincerely, Ben Franklin, CFA Jason Lazarus, CFA Intrepid Income Co-Lead Portfolio Manager Intrepid Income Co-Lead Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. The risk is generally greater for longer term debt securities. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual securities volatility than a diversified fund. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. The Bank of America Merrill Lynch High Yield Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks. You cannot invest directly in an index. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration.Yield-to-Worst is the bond yield computed by using the lower of either the yield to maturity or the yield to call on every possible call date. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 9 IntrepidAll CapFund Gregory M. Estes, All Cap Fund Portfolio Manager October 1, 2012 Dear Fellow Shareholders, With a slight turn of phrase, we can best encapsulate the policy of the Federal Reserve, “The easings will continue until morale improves.”First, we should give the reader a quick review of the Fed’s efforts.We have already experienced two previous rounds of quantitative easing – mass purchases of securities by the Fed from banks and other private institutions to increase the money supply.QE1 began in late 2008 and ended in early 2009.The Fed bought $500 billion in mortgage-backed securities, eventually topping out at $750 billion.The federal funds rate was cut to nearly zero.The Fed also purchased $100 billion in Fannie Mae and Freddie Mac debt as well as $300 billion in longer-term Treasuries.All in, the Fed bought $1.25 trillion in mortgage-backed securities and $175 billion in agency debt.When that did not work, the Fed initiated QE2 from the fourth quarter of 2010 to June 2011.It bought back $600 billion in longer-term Treasuries in monthly, $75 billion lots.The net effect of this easing is an extremely low rate environment with little economic recovery.Stocks have benefitted not from underlying improving fundamentals so much as the act of pushing trillions of dollars into the equity market in the mother of all risk-on trades.Including the years 2009, 2010, 2011 and the past nine months of 2012, the S&P 500 is up 73.03% cumulatively, or 15.77% on an annual basis.That’s quite a run for an economy that has seen high unemployment since January 2009. In light of the history of failed monetary easing policy, what is the Fed to do in an effort to boost the economy?Meet the new boss, same as the old boss.Announced in September, the new Bernanke-led program, dubbed QE3 (Quantitative Easing Part 3), will purchase $40 billion of mortgage-backed securities each month.Concurrent with QE3 is the continuing phase of Operation Twist, in which the Federal Reserve is buying longer-term Treasuries while selling short-term Treasuries it holds.This phase of the program started in June and runs through December and encompasses about $267 billion in securities.The idea is to lower long-term interest rates by creating artificial demand and putting upward price pressure on long-term Treasuries, thereby giving the economy a boost.There is one difference between QE3 and all of the previous programs, and it ties back in to the first line of this letter.This time, the Fed has indicated it will continue buying until it is satisfied that there is economic recovery.There are serious problems with engaging in this behavior.The Fed’s balance sheet will continue to balloon.Once it stops, it will have an extremely difficult time unloading all of the longer-term assets.In addition, and more specific to our concerns, it pushes more dollars indiscriminately into the stock market because there is little other place for the dollars to go.It is this type of environment in which asset bubbles form. For the quarter ended September 30, 2012, the Intrepid All Cap Fund (the “Fund”) returned 4.28%, trailing both the Standard & Poor’s 500 Index and the Russell 3000 Index returns of 6.35% and 6.23%, respectively.For the fiscal year, the trailing twelve month return for the Fund is 21.07%.In the same period of time, the S&P 500 Index returned 30.20% and the Russell 3000 Index returned 30.20%.Our underperformance is largely caused by our sustained high cash level.Simply put, we do not believe that the current market environment is moving up due to fundamental improvements in businesses.Rather, it is being pushed up by a calculated policy of asset inflation which is forcing too many dollars into the equity market.We refuse to buy businesses which have been bid above and beyond what we believe that they are worth.This has hurt our relative performance over the past year and the past quarter, but we do not believe our approach should or will change. Among our biggest underperformers for the quarter was Dell (Ticker: DELL), which continued to post disappointing quarterly numbers and, in the latest release, cut its estimates for the full year.Dell is a business that is attempting to shift from the commodity business of low margin, low-end consumer PCs to higher-margin, business-centric offerings – not only PCs, but also servers and networking hardware and software.That shift is not happening fast enough.With the heavy sell-off in the quarter, we partially sold our position to realize tax losses.The second underperformer in the quarter was Speedway Motorsports (ticker: TRK), which cited lower admissions as race fans continue to be impacted by the weak economy.The third underperformer was our cash position, which, based upon our reasoning at the beginning of this letter, was 29.8% at quarter-end. CSG Systems (ticker: CSGS) led the top performers in the quarter with a decent quarterly earnings release and a full year earnings guidance increase.The second best performer was Telephone & Data Systems (ticker: TDS), which was oversold in the second calendar quarter and was most likely experiencing share price recovery.Finally, Pan American Silver (ticker: PAAS) participated in the strong showing which most commodity-related stocks experienced in the quarter.Case in point – 10 IntrepidAll CapFund rounding out the Fund’s top five contributors were oil & gas company Bill Barrett (ticker: BBG) and timber company Potlatch (ticker: PCH). Given the rising market, we have not been afforded the opportunity to purchase many new names.During the quarter, we were able to add two new businesses to the Fund.First, we added Big Lots (ticker: BIG), a small cap discount retailer.For more information, please refer to the Intrepid Small Cap Fund section.We also bought Staples, Inc. (ticker: SPLS), the leading office supply retailer in the country.It is also the second largest Internet retailer in the world.It is a business which has many of the characteristics that we are attracted to: low capital needs, high cash generation, not overly leveraged, and market leadership.Unlike many other attractive businesses, Staples was trading at a discount to its intrinsic value.Of course, given the current market climate, there is usually a reason for that, and this case is no exception.Staples’ one-time industry-leading operating margins were 7% to 8% for its North American retail and North American Delivery segments.With mounting weakness in business and home office spending, those margins have fallen.In addition, the smaller International segment’s operating margin has gone negative due to global weakness and lack of scale.Overall margins are down from 6.5% at the end of fiscal 2012 to 4% at present.However, we believe that the stock is oversold, and that management will implement a restructuring plan to improve margins by rationalizing underperforming stores. Other activity in the Fund involved trimming down positions which approached intrinsic values or, in a couple of cases, realizing capital losses.CoreLogic (ticker: CLGX) and ICON plc (Ticker: ICLR) were examples of stocks which crossed intrinsic value.In the case of ManTech International (ticker: MANT), we took the opportunity to harvest capital losses in the position.Tellabs (ticker: TLAB) was trimmed back significantly for a capital loss.The operational environment for the telecommunications equipment industry is poor, but Tellabs has almost $1 billion in cash – a significant amount for a stock with a market capitalization of $1.28 billion.Unfortunately, new management has given no indication that it will take steps to maximize shareholder value with respect to its balance sheet.It is currently holding much more cash than necessary to fund its operations, which are currently at break-even.Although the company trades below its book value, we believe that the time horizon for such an investment to pay off no longer justifies a significant weight in the Fund. At the end of the quarter, the average discount in the Fund was 14%.Every security held in the Fund can be compared against our corresponding calculated intrinsic value estimate.We mention this metric every quarter because it gives us some idea about the availability of discounts in the equity market. When the market is dear - that is, when the market is perceived to be expensive as a whole - the average discount tends to be low; when the market is selling off, the average discount tends to increase.It is anecdotal, but we find it to be a useful number to compare against itself over time.Like our investors, we understand that times like these can be the most difficult: to exercise caution in the face of market exuberance, to be patient and wait for good businesses at good prices.We thank you for your confidence in our process. Sincerely, Greg Estes, CFA Intrepid All Cap Fund Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to special risks including volatility due to investments in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 3000 Index is an index representing the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.You cannot invest directly in an index. Market Cap is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share.Book Value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 11 IntrepidFunds EXPENSE EXAMPLE September 30, 2012 (Unaudited) As a shareholder of the Intrepid Capital Management Funds Trust (the “Funds”), you incur ongoing costs, including management fees; distribution and/or service fees; and other expenses incurred by the Funds.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held the entire period of April 1, 2012 through September 30, 2012. ACTUAL EXPENSES The first line of the following table provides information about actual account values and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.To the extent that a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the following example.The example includes, but is not limited to, management fees, shareholder servicing fees, distribution fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. INTREPID CAPITAL FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2012 - April 1, 2012 September 30, 2012 September 30, 2012 Actual Hypothetical (5% return before expenses) 1,000.00 1,018.00 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the period. 12 IntrepidFunds EXPENSE EXAMPLE (continued) September 30, 2012 (Unaudited) INTREPID CAPITAL FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2012 - April 1, 2012 September 30, 2012 September 30, 2012 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.25 5.81 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the period. INTREPID SMALL CAP FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2012 - April 1, 2012 September 30, 2012 September 30, 2012 Actual Hypothetical (5% return before expenses) 1,000.00 1,018.00 *Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the period. INTREPID SMALL CAP FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2012 - April 1, 2012 September 30, 2012 September 30, 2012 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.25 5.81 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/366 to reflect the period. INTREPID INCOME FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2012 - April 1, 2012 September 30, 2012 September 30, 2012 Actual Hypothetical (5% return before expenses) 1,000.00 1,019.25 5.81 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over theperiod, multiplied by 183/366 to reflect the period. 13 IntrepidFunds EXPENSE EXAMPLE (continued) September 30, 2012 (Unaudited) INTREPID INCOME FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2012 - April 1, 2012 September 30, 2012 September 30, 2012 Actual Hypothetical (5% return before expenses) 1,000.00 1,020.50 * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over theperiod, multiplied by 183/366 to reflect the period. INTREPID ALL CAP FUND Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2012 - April 1, 2012 September 30, 2012 September 30, 2012 Actual Hypothetical (5% return before expenses) 1,000.00 1,018.00 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over theperiod, multiplied by 183/366 to reflect the period. 14 Intrepid CapitalFund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on January 3, 2005 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. S&P - A capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.Returns include the reinvestment of all dividends. BANK OF AMERICA MERRILL LYNCH U.S. HIGH YIELD MASTER II INDEX - Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.The index return is found in the Wall Street Journal, making it very transparent for shareholders to compare the Fund to on a daily basis. BARCLAYS CAPITAL U.S. GOVERNMENT/CREDIT INDEX - A non-securitized component of the U.S. Aggregate Index.The Barclays Capital U.S. Government/Credit Index includes Treasuries, Government-Related Issues and investment grade U.S. corporate securities. AVERAGE ANNUAL TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2012) Since Inception 1 Year 3 Year 5 Year (01/03/05) Intrepid Capital Fund - Investor Class 18.63% 10.95% 7.94% 7.11% S&P 500 Total Return Index 30.20% 13.20% 1.05% 4.52% Bank of America Merrill Lynch U.S. High Yield Master II Index 18.94% 12.62% 9.07% 8.12% Barclays Capital U.S. Government/Credit Index 5.66% 6.50% 6.63% 5.58% Bank of America Merrill Combined Index 25.69% 13.13% 4.38% 6.09% (60% S&P 500, 40% Bank of America Merrill) Barclays Capital Combined Index 20.11% 10.86% 3.72% 5.29% (60% S&P 500, 40% Barclays Capital) Intrepid Capital Fund - Institutional Class 19.02% N/A N/A 7.91%* * Inception date of the Institutional Class was 4/30/10. 15 Intrepid Small CapFund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on October 3, 2005 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. RUSSELL 2- An index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the Russell 3000 Index.Returns include the reinvestment of all dividends. AVERAGE ANNUAL TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2012) Since Inception 1 Year 3 Year 5 Year (10/03/05) Intrepid Small Cap Fund - Investor Class 16.76% 10.79% 12.12% 11.72% Russell 2000 Total Return Index 31.91% 12.99% 2.21% 4.63% Intrepid Small Cap Fund - Institutional Class 17.02% N/A N/A 11.80%* * Inception date of the Institutional Class was 11/3/09. 16 IntrepidIncome Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on July 2, 2007 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. BANK OF AMERICA MERRILL LYNCH U.S. HIGH YIELD MASTER II INDEX - Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.The index return is found in the Wall Street Journal, making it very transparent for shareholders to compare the Fund to on a daily basis. AVERAGE ANNUAL TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2012) Since Inception 1 Year 3 Year 5 Year (07/02/07) Intrepid Income Fund - Investor Class 7.79% 6.22% 5.12% 5.00% Bank of America Merrill Lynch U.S. High Yield Master II Index 18.94% 12.62% 9.07% 8.70% Intrepid Income Fund - Institutional Class 8.17% N/A N/A 5.99%* * Inception date of the Institutional Class was 8/16/10. 17 IntrepidAll Cap Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on October 31, 2007 (commencement of operations).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. S&P - A capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.Returns include the reinvestment of all dividends. RUSSELL 3- An index representing the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.Returns include the reinvestment of all dividends. TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2012) Since Inception 1 Year 3 Year (10/31/07) Intrepid All Cap Fund 21.07% 10.34% 4.07% S&P 500 Total Return Index 30.20% 13.20% 0.75% Russell 3000 Total Return Index 30.20% 13.26% 0.95% 18 IntrepidFunds ALLOCATION OF PORTFOLIO HOLDINGS (as a % of net assets) September 30, 2012 (Unaudited) INTREPID CAPITAL FUND Components of Portfolio Holdings Common Stocks $ Corporate Bonds Real Estate Investment Trust Convertible Bonds Cash* $ * Cash, cash equivalents and other assets less liabilities. INTREPID SMALL CAP FUND Components of Portfolio Holdings Information Technology $ Consumer Discretionary Financials Industrials Energy Health Care Materials Telecommunication Services Consumer Staples Cash* $ * Cash, cash equivalents and other assets less liabilities. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 19 IntrepidFunds ALLOCATION OF PORTFOLIO HOLDINGS (as a % of net assets) (continued) September 30, 2012 (Unaudited) INTREPID INCOME FUND Components of Portfolio Holdings Corporate Bonds $ Convertible Bonds Common Stocks Cash* $ * Cash, cash equivalents, short-term investments and other assets less liabilities. INTREPID ALL CAP FUND Components of Portfolio Holdings Information Technology $ Consumer Discretionary Financials Health Care Energy Telecommunication Services Industrials Consumer Staples Materials Cash* $ * Cash, cash equivalents and other assets less liabilities. 20 IntrepidCapital Fund SCHEDULE OF INVESTMENTS September 30, 2012 COMMON STOCKS - 57.56% Shares Value Commercial& Professional Services - 2.95% FTI Consulting, Inc. (a) $ Securitas AB (b) Consumer Durables & Apparel - 1.49% Iconix Brand Group, Inc. (a) Consumer Services - 2.71% Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 3.42% The Bank Of New York Mellon Corp. Federated Investors, Inc. Energy - 5.90% Bill Barrett Corp. (a) Patterson-UTI Energy, Inc. Food, Beverage & Tobacco - 3.63% Cott Corp. (a)(b) Molson Coors Brewing Co. Household & Personal Products - 2.34% American Greetings Corp. (c) Insurance - 7.91% Aspen Insurance Holdings Ltd. (b) Baldwin & Lyons, Inc. - Class B Berkshire Hathaway, Inc. - Class B (a) The Travelers Companies, Inc. Materials - 6.65% Newmont Mining Corp. Pan American Silver Corp. (b) Royal Gold, Inc. Media - 1.64% World Wrestling Entertainment, Inc. (c) See notes to financial statements. 21 IntrepidCapital Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2012 COMMON STOCKS - 57.56% (continued) Shares Value Pharmaceuticals, Biotechnology & Life Sciences - 3.59% Bio-Rad Laboratories, Inc. (a) $ Johnson & Johnson Retailing - 3.03% Aaron’s, Inc. Halfords Group PLC (b) Staples, Inc. Software & Services - 9.53% Amdocs Ltd. (b) CSG Systems International, Inc. (a) EPIQ Systems, Inc. (c) Mantech International Corp. (c) Microsoft Corp. Technology Hardware & Equipment - 1.74% Checkpoint Systems, Inc. (a) Ingram Micro, Inc. (a) Telecommunication Services - 1.03% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $203,927,643) CONVERTIBLE BONDS - 0.77% Principal Amount Food & Staples Retailing - 0.77% Spartan Stores, Inc. 3.375%, 05/15/2027 $ TOTAL CONVERTIBLE BONDS (Cost $2,831,956) CORPORATE BONDS - 21.86% Automobiles & Components - 0.82% Affinia Group, Inc. 10.750%, 08/15/2016 Capital Goods - 2.33% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (d) Oshkosh Corp. 8.250%, 03/01/2017 See notes to financial statements. 22 IntrepidCapital Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2012 CORPORATE BONDS - 21.86% (continued) Principal Amount Value Commercial & Professional Services - 1.04% FTI Consulting, Inc. 7.750%, 10/01/2016 $ $ Commercial & Professional Services - 0.93% ADS Tactical, Inc. 11.000%, 04/01/2018 Consumer Durables & Apparel - 1.74% Hanesbrands, Inc. 4.113%, 12/15/2014 (d) Smith & Wesson Holding Corp. 9.500%, 01/14/2016 Consumer Services - 3.86% Ruby Tuesday, Inc. 7.625%, 05/15/2020 Speedway Motorsports, Inc. 8.750%, 06/01/2016 Energy - 3.96% Bill Barrett Corp. 9.875%, 07/15/2016 EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Petroquest Energy, Inc. 10.000%, 09/01/2017 Food, Beverage & Tobacco - 0.29% Cott Beverages, Inc. 8.125%, 09/01/2018 Household & Personal Products - 0.80% Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 1.55% Intertape Polymer US, Inc. 8.500%, 08/01/2014 Media - 0.77% Scholastic Corp. 5.000%, 04/15/2013 See notes to financial statements. 23 IntrepidCapital Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2012 CORPORATE BONDS - 21.86% (continued) Principal Amount Value Pharmaceuticals, Biotechnology & Life Sciences - 0.49% Bio-Rad Laboratories, Inc. 8.000%, 09/15/2016 $ $ Retailing - 2.01% Collective Brands, Inc. 8.250%, 08/01/2013 The PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 Transportation - 1.27% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 TOTAL CORPORATE BONDS (Cost $83,701,969) REAL ESTATE INVESTMENT TRUST - 2.22% Shares Real Estate - 2.22% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $7,118,833) Total Investments (Cost $297,580,401) - 82.41% Other Assets in Excess of Liabilities - 17.59% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 7. (d) Variable rate security. The rate shown is as of September 30, 2012. SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS September 30, 2012 Amount of Amount of Counterparty Forward Currency to Currency to Currency to Currency to Unrealized of Contract Expiration Date be Received be Received be delivered be Delivered Depreciation Morgan Stanley 11/21/12 U.S. Dollars British Pound $ ) $ ) See notes to financial statements. 24 IntrepidSmall Cap Fund SCHEDULE OF INVESTMENTS September 30, 2012 COMMON STOCKS - 48.04% Shares Value Commercial & Professional Services - 5.52% FTI Consulting, Inc. (a) $ Securitas AB (b) Consumer Durables & Apparel - 1.30% Iconix Brand Group, Inc. (a) Consumer Services - 2.22% International Speedway Corp. - Class A Speedway Motorsports, Inc. Diversified Financials - 0.06% Federated Investors, Inc. Energy - 5.90% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Patterson-UTI Energy, Inc. Food, Beverage & Tobacco - 0.49% Cott Corp. (a)(b) Health Care Equipment & Services - 0.50% Teleflex, Inc. Household & Personal Products - 2.42% American Greetings Corp. (c) Insurance - 3.76% AMERISAFE, Inc. (a) Aspen Insurance Holdings Ltd. (b) Baldwin & Lyons, Inc. - Class B Materials - 2.18% Pan American Silver Corp. (b) Media - 1.84% World Wrestling Entertainment, Inc. (c) Pharmaceuticals, Biotechnology & Life Sciences - 3.00% Bio-Rad Laboratories, Inc. (a) See notes to financial statements. 25 IntrepidSmall CapFund SCHEDULE OF INVESTMENTS (continued) September 30, 2012 COMMON STOCKS - 48.04% (continued) Shares Value Retailing - 3.75% Aaron’s, Inc. $ Big Lots, Inc. (a) Halfords Group PLC (b) Software & Services - 11.76% Amdocs Ltd. (b) CSG Systems International, Inc. (a) EPIQ Systems, Inc. (c) Global Payments, Inc. Mantech International Corp. (c) TeleTech Holdings, Inc. (a) Technology Hardware & Equipment - 2.00% Ingram Micro, Inc. (a) Telecommunication Services - 1.34% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $355,167,518) REAL ESTATE INVESTMENT TRUST - 2.56% Real Estate - 2.56% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $15,371,413) Total Investments (Cost $370,538,931) - 50.60% Other Assets in Excess of Liabilities - 49.40% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 7. SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS September 30, 2012 Amount of Amount of Counterparty Forward Currency to Currency to Currency to Currency to Unrealized of Contract Expiration Date be Received be Received be delivered be Delivered Depreciation J.P. Morgan 1/10/13 U.S. Dollars Swedish Krona $ ) $ ) See notes to financial statements. 26 IntrepidIncome Fund SCHEDULE OF INVESTMENTS September 30, 2012 COMMON STOCKS - 2.75% Shares Value Media - 0.89% World Wrestling Entertainment, Inc. (a) $ Retailing - 1.08% Halfords Group PLC (b) Software & Services - 0.78% Mantech International Corp. (a) TOTAL COMMON STOCKS (Cost $2,962,268) CONVERTIBLE BONDS - 3.79% Principal Amount Food & Staples Retailing - 3.79% Spartan Stores, Inc. 3.375%, 05/15/2027 $ TOTAL CONVERTIBLE BONDS (Cost $3,598,436) CORPORATE BONDS - 54.62% Automobiles & Components - 1.58% Affinia Group, Inc. 10.750%, 08/15/2016 Capital Goods - 8.64% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (c) Oshkosh Corp. 8.250%, 03/01/2017 Thermon Industries, Inc. 9.500%, 05/01/2017 Commercial & Professional Services - 2.71% FTI Consulting, Inc. 7.750%, 10/01/2016 Commercial & Professional Services - 1.39% ADS Tactical, Inc. 11.000%, 04/01/2018 Consumer Durables & Apparel - 5.56% Hanesbrands, Inc. 3.831%, 12/15/2014 (c) Smith & Wesson Holding Corp. 9.500%, 01/14/2016 See notes to financial statements. 27 IntrepidIncome Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2012 CORPORATE BONDS - 54.62% (continued) Principal Amount Value Consumer Services - 6.40% Ruby Tuesday, Inc. 7.625%, 05/15/2020 $ $ Speedway Motorsports, Inc. 8.750%, 06/01/2016 Energy - 9.40% Bill Barrett Corp. 9.875%, 07/15/2016 EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Petroquest Energy, Inc. 10.000%, 09/01/2017 Food, Beverage & Tobacco - 1.08% Cott Beverages, Inc. 8.125%, 09/01/2018 Household & Personal Products - 1.95% Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 3.04% Intertape Polymer US, Inc. 8.500%, 08/01/2014 Media - 1.83% Scholastic Corp. 5.000%, 04/15/2013 Pharmaceuticals, Biotechnology & Life Sciences - 2.40% Bio-Rad Laboratories, Inc. 8.000%, 09/15/2016 Retailing - 6.52% Collective Brands, Inc. 8.250%, 08/01/2013 PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 Transportation - 2.12% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 TOTAL CORPORATE BONDS (Cost $54,797,272) See notes to financial statements. 28 IntrepidIncome Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2012 SHORT-TERM INVESTMENTS - 24.30% Principal Amount Value U.S. Treasury Bills - 24.30% 0.095%, 12/20/2012 (d) $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $24,994,722) Total Investments (Cost $86,352,698) - 85.46% Other Assets in Excess of Liabilities - 14.54% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Affiliated company. See Footnote 7. (b) Foreign issued security. (c) Variable rate security. The rate listed is as of September 30, 2012. (d) Rate shown is the effective yield based on purchase price. The calculation assumes the security is held to maturity. SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS September 30, 2012 Amount of Amount of Counterparty Forward Currency to Currency to Currency to Currency to Unrealized of Contract Expiration Date be Received be Received be delivered be Delivered Appreciation Morgan Stanley 11/5/12 U.S. Dollars British Pound $ $ See notes to financial statements. 29 IntrepidAll CapFund SCHEDULE OF INVESTMENTS September 30, 2012 COMMON STOCKS - 67.71% Shares Value Commercial & Professional Services - 2.99% FTI Consulting, Inc. (a) $ Consumer Durables & Apparel - 1.24% Iconix Brand Group, Inc. (a) Consumer Services - 4.58% International Speedway Corp. Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 5.58% The Bank Of New York Mellon Corp. Federated Investors, Inc. Energy - 5.18% Bill Barrett Corp. (a) Patterson-UTI Energy, Inc. Food, Beverage & Tobacco - 3.87% Molson Coors Brewing Co. Health Care Equipment & Services - 2.55% CR Bard, Inc. Teleflex, Inc. Household & Personal Products - 2.10% American Greetings Corp. (b) Insurance - 3.29% Aspen Insurance Holdings Ltd. (c) The Travelers Companies, Inc. Materials - 2.68% Pan American Silver Corp. (c) Media - 2.16% World Wrestling Entertainment, Inc. (b) Pharmaceuticals, Biotechnology & Life Sciences - 5.17% Bio-Rad Laboratories, Inc. (a) Johnson & Johnson See notes to financial statements. 30 IntrepidAll Cap Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2012 COMMON STOCKS - 67.71% (continued) Shares Value Retailing - 4.11% Big Lots, Inc. (a) $ Halfords Group PLC (c) Staples, Inc. Software & Services - 13.18% Amdocs Ltd. (c) CSG Systems International, Inc. (a) EPIQ Systems, Inc. (b) Global Payments, Inc. Microsoft Corp. SAIC, Inc. Technology Hardware & Equipment - 4.90% Dell, Inc. Ingram Micro, Inc. (a) Tellabs, Inc. Telecommunication Services - 4.13% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $30,316,590) REAL ESTATE INVESTMENT TRUST - 2.54% Real Estate - 2.54% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $957,777) Total Investments (Cost $31,274,367) - 70.25% Other Assets in Excess of Liabilities - 29.75% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Affiliated company. See Footnote 7. (c) Foreign issued security. See notes to financial statements. 31 IntrepidFunds STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Intrepid Intrepid Small Intrepid Intrepid All Capital Fund Cap Fund Income Fund Cap Fund ASSETS: Investments, at value(1) Unaffiliated issuers $ Affiliated issuers Income receivable Receivable for fund shares sold Receivable for investments sold — Cash Appreciation on forward currency contracts — — — Other assets Total assets LIABILITIES: Depreciation on forward currency contracts — — Payable for fund shares redeemed Payable for investment securities purchased — — Payable to Investment Adviser Accrued distribution fees Other expenses Total liabilities Total net assets $ NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income (loss) ) ) — Accumulated undistributed net realized gain on investments Unrealized appreciation (depreciation) on: Investments and foreign currency translation Forward currency contracts ) ) — Total net assets $ Investor Class Net Assets $ Shares outstanding Institutional Class Net Assets $ $ $ — Shares outstanding — Total shares outstanding (unlimited shares of no par value authorized) Investor Class Net asset value, offering and redemption price per share $ Institutional Class Net asset value, offering and redemption price per share $ $ $ N/A (1) Cost of Investments Unaffiliated issuers $ Affiliated issuers See notes to financial statements. 32 IntrepidFunds STATEMENT OF OPERATIONS For the year ended September 30, 2012 Intrepid Intrepid Small Intrepid Intrepid All Capital Fund Cap Fund Income Fund Cap Fund INVESTMENT INCOME: Dividend income Unaffiliated issuers* $ Affiliated issuers (See Note 7) Interest income Unaffiliated issuers* — — — Affiliated issuers (See Note 7) Total investment income Advisory fees (See Note 3) Distribution (12b-1) fees - Investor Class Only Administration fees Shareholder servicing fees and expenses Fund accounting fees Federal and state registration Custody fees Reports to shareholders Audit fees Trustees fees and expenses Insurance Legal fees Miscellaneous Total expenses before Adviser reimbursement Expenses reimbursed by Adviser (See Note 3) Net expenses Net investment income (loss) ) NET REALIZED AND UNREALIZED LOSS ON INVESTMENTS: Net realized gain (loss) on: Investments in unaffiliated issuers Investments in affiliated issuers (See Note 7) — ) Foreign currency translation ) Forward currency contracts ) — — Net change in unrealized appreciation (depreciation) on: Investments Foreign currency translation Forward currency contracts ) — Net realized and unrealized gain Net increase in net assets resulting from operations $ * Net of foreign taxes withheld $ See notes to financial statements. 33 IntrepidCapitalFunds STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2012 September 30, 2011 OPERATIONS: Net investment income $ $ Net realized gain on investments and foreign currency translation Net change in unrealized appreciation (depreciation) ) Net increase (decrease) in assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Investor Class ) ) From net investment income - Institutional Class ) ) From net realized gain - Investor Class ) ) From net realized gain - Institutional Class ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Investor Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Investor Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Investor Class(1) ) ) Cost of shares redeemed - Institutional Class(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including accumulated net investment loss of $218,283 and $129,259) $ $ Net of redemption fees of $13,103 and $13,692, respectively. Net of redemption fees of $1,981 and $0, respectively. See notes to financial statements. 34 IntrepidSmall Cap Fund STATEMENTS OF CHANGES IN NET ASSETS (continued) Year Ended Year Ended September 30, 2012 September 30, 2011 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency translation Net change in unrealized appreciation (depreciation) ) Net increase in assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net realized gain - Investor Class ) ) From net realized gain - Institutional Class ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Investor Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Investor Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Investor Class(1) ) ) Cost of shares redeemed - Institutional Class(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including accumulated net investment income (loss) of $840,361 and $(9,691)) $ $ Net of redemption fees of $52,972 and $89,462, respectively. Net of redemption fees of $5,122 and $611, respectively. See notes to financial statements. 35 IntrepidIncome Fund STATEMENTS OF CHANGES IN NET ASSETS (continued) Year Ended Year Ended September 30, 2012 September 30, 2011 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) ) Net increase in assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income - Investor Class ) ) From net investment income - Institutional Class ) ) From net realized gain - Investor Class ) ) From net realized gain - Institutional Class ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold - Investor Class Proceeds from shares sold - Institutional Class Proceeds from shares issued to holders in reinvestment of dividends - Investor Class Proceeds from shares issued to holders in reinvestment of dividends - Institutional Class Cost of shares redeemed - Investor Class(1) ) ) Cost of shares redeemed - Institutional Class(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including accumulated net investment loss of $107,735 and $100,265) $ $ Net of redemption fees of $2,280 and $96, respectively. Net of redemption fees of $0 and $0, respectively. See notes to financial statements. 36 IntrepidAllCapFund STATEMENTS OF CHANGES IN NET ASSETS (continued) Year Ended Year Ended September 30, 2012 September 30, 2011 OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) ) Net increase (decrease) in assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) — From net realized gain ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends Cost of shares redeemed(1) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including accumulated net investment income of $0 and $0) $ $ Net of redemption fees of $148 and $206, respectively. See notes to financial statements. 37 IntrepidCapital Fund – Investor Class FINANCIAL HIGHLIGHTS Per share data for a share of capital stock outstanding for the entire year and selected information for the year are as follows: Year Ended September 30, NET ASSET VALUE: Beginning of year $ OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investment securities ) ) Total from operations(2) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gains ) Total distributions ) NET ASSET VALUE: End of year $ Total return % )% Net assets at end of year (000s omitted) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before expense reimbursement/recoupment % After expense reimbursement/recoupment % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before expense reimbursement/recoupment % After expense reimbursement/recoupment % Portfolio turnover rate 63
